DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 10/07/21 (“Amend.”), in which: claims 1, 2, 6, 8-9 and 12-14 are amended and the rejection of the claims are traversed.  Claims 1-14 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US Publication 2013/0100181) in view of Kondo (US Publication 2014/0118418), Choi (US Publication 2016/0180812) and in further view of Tokumura (hereinafter “Toku”) (US Publication 2006/0112555).
Regarding independent claim 1, Choe teaches a display device, comprising:
a first display panel and a second display panel displaying one image (Choe teaches of using a plurality of display panels (devices) which display an image ([0009, 0012, 0025, 0031, 0034], Figs. 1,7);
a first data driver and a second data driver supplying data voltages to the first display panel and the second display panel...., respectively (Fig. 1 illustrates each display panel having a data driving circuit, 201/301 which supplies voltages ([0028]) to a corresponding display panel);
a first scan driver and a second scan driver supplying scan signals to the first display panel and the second display panel...., respectively; and (Scan drivers, 202/302);
a first timing controller and a second timing controller controlling the first data driver and the second data driver and the first scan driver and the second scan driver....., respectively (Timing controllers, 200/300 control the operation of the first data driver, second data driver, first scan driver and second scan driver, respectively ([0031, 0034]);
Although Choe teaches of having a first/second data drivers and timing controllers and wherein the timing controllers provide timing/control signals to the data drivers, Choe does not explicitly teach:
data driver latches a….data signal output from the… timing controller in a first/second direction......and then converts the…data signal to a…data voltage to be outputted
However, in the same field of endeavor (displays), Kondo discloses having a drive control part, 11 (timing controller) which provides control signals to a scan/gate driver and 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the operation of the first/second data drivers which receive control/timing operations from the first/second timing controllers, respectively, as taught by Choe; to include the feature of a timing controller (drive control part) which provides operation/timing signals which control the source driver latching data signals in either a first or second direction, as disclosed by Kondo; to reduce power consumption ([0010]).
wherein the first data driver latches a first data signal output from the first timing controller in a first direction and then converts the first data signal to a first data voltage to be outputted...., and the second data driver latches a second data signal output from the second timing controller in a second direction opposite to the first direction.....n and then converts the second data signal to a second data voltage to be outputted.... (Based on the combined teachings of Choe and Kondo, a first data driver latches the first data signal in a first direction from a first timing controller and converts the first data into first data voltages and the second data driver latches the second data signal from a second timing controller and converts the second data signal into second data voltage and wherein both data voltages are then outputted to the corresponding display panel);
Although Choe teaches of providing an image via a plurality of display panels, Choe does not explicitly disclose/illustrate:
a first display panel and a second display panel displaying one image displaying one image in a division manner....
However, in the same field of endeavor, Choi illustrates in Fig. 1 of using multiple display panels to display an image in a division manner.

Although the combination of references disclose scanning by the gate drivers and data drivers in different direction, they combination of references do not explicitly disclose doing all:
during the frame; during the frame; during the frame; during the frame; during the frame; during the frame; during the frame;
However, in the field of displays, Toku disclose in Figs. 5, 10 and 13, different scan/data driving directional operations, which occur during a same frame timing. Overall, Toku discloses all possible combination of scan/data directional operations in the above figures.
The combination of Choe/Kondo/Choi teaches a base process/product of a multi-panel display, wherein each display is controlled by a seperate scan driver, data driver and timing controller and can also be driven in different directions, which the claimed invention can be seen as an improvement in that the invention provides a multi-panel display.  Toku teaches a known technique of driving a display panel in different scanning/data direction during a frame that is comparable to the base process/product.
Toku’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Choe/Krondo/Choi and the results would have been predictable and resulted in each display panel driven in any scanning/data direction during a frame timing, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 2, Choe, as modified by Kondo, Choi and Toku, discloses the display device of claim 1, wherein:
the first scan driver outputs the scan signal in a forward direction, and the second scan driver outputs the scan signal in a reverse direction during a frame (Kondo, Figs. 1, 6-8 illustrates scan directions in a forward and reverse direction by different display panels controlled by a separate timing controller and scan driver and provides different operational directions during a frame timing based on the teachings in the combination of references and what would be known/capable to one of ordinary skill in the art based on the teachings of the references).
Regarding dependent claim 3, Choe, as modified by Kondo, Choi and Toku, discloses the display device of claim 2, wherein:
the first scan driver and the second scan driver have scan directions depending on logic states of a first scan direction change signal and a second scan direction change signal supplied from outside (Choe teaches of using a DIR1/2 signal for controlling the directional scans of the gate drivers and are provided from the outside.  [0048]).
Regarding dependent claim 4, Choe, as modified by Kondo, Choi and Toku, discloses the display device of claim 2, wherein:
the first scan driver and the second scan driver include a first scan direction control line and a second scan direction control line to which the first scan direction change signal and the second scan direction change signal are applied, respectively, (See control lines in Fig. 1 and Fig. 9, Choe);
in which the first scan direction control line and the second scan direction control line are formed with two lines that are spaced from each other and then interconnected to each other at one side, thereby having a U-shape (Figs. 1/9 illustrates a U-shaped line).
Regarding dependent claim 5, Choe, as modified by Kondo, Choi and Toku, discloses the display device of claim 1, wherein:
the first data driver and the second data driver have latch directions of data signals depending on the first latch direction change signal and the second latch direction change signal supplied from the first timing controller and the second timing controller (Based on the teachings of Konda/Toku as applied to the connections/control signals of the first timing controller to a first data driver and the second timing controller connections/control signals to the second data driver, as taught by Choe, provides the first data driver and the second data driver have latch directions of data signals depending on the first latch direction change signal and the second latch direction change signal supplied from the first timing controller and the second timing controller).
Regarding dependent claim 6, Choe, as modified by Kondo, Choi and Toku, discloses the display device of claim 1, wherein:
a first image and a second image displayed on an interface between the first display panel and the second display panel is completely displayed during the frame (In [0046], Choe teaches of providing opposite scan directions in a same frame period and Choi discloses providing the images on the same frame simultaneously and all operation is provided during a frame timing as disclosed by Toku).
Regarding dependent claim 7, Choe, as modified by Kondo, Choi and Toku, discloses the display device of claim 1, wherein:
the first display panel and the second display panel are disposed vertically adjacent to each other (Choe illustrates display panels being vertically adjacent to each other in Figs. 5B, 6, 7 , 8).
Regarding independent claim 8, Choe teaches a display device, comprising:
at least two display panels including a first display panel and a second display panel, the first display panel and the second display panel displaying one image….(Choe teaches of using a plurality of display panels (devices) which display an image ([0009, 0012, 0025, 0031, 0034], Figs. 1,7);
at least two timing controllers including a first timing controller connected to the first display panel but not the second display panel, and a second timing controller connected to the second display panel but not the first display panel, the first timing controller outputting a first data signal for displaying the one image on the first display panel...... and the second timing controller outputting a second data signal for displaying the one image on the second display panel….(Timing controllers, 200/300 control the operation of the first data driver, second data driver, first scan driver and second scan driver, respectively ([0031, 0034]) to provide an image on the at least two display panels);
at least two data drivers including a first data driver connected to the first display panel but not the second display panel, and a second data driver connected to the second display panel but not the first display panel, the first data driver converting the first data signal output from the first timing controller into first data voltage to be output to the first display panel during the frame and the the second data driver converting the second data signal output from the second data driver into a second data voltage to be output the second display panel during the frame; and (Fig. 1 illustrates each display panel having a data driving circuit, 201/301 which supplies voltages ([0028]) to a corresponding display panel);
at least two scan drivers including a first scan driver connected to the first display panel but not the second display panel, and a second scan driver connected to the second display panel but not the first display panel, the first scan driver applying a first scan signal to the first display panel such that the first data voltage is applied to the first display panel but not the second display panel during the frame, and the second scan driver applying a second scan signal to the second display panel such that the second data voltage is applied to the second display panel but not the first display panel during the frame (Scan drivers, 202/302, [0031-0036]);
wherein the first scan driver outputs the first scan signal in a forward direction...., and the second scan driver outputs the second scan signal in a reverse direction from the forward direction.... and (Kondo illustrates in Figs. 1, 6-8 scan directions in a forward and reverse direction by different display panels controlled by a separate timing controller and scan driver);
Although Choe teaches of having a first/second data drivers and timing controllers and wherein the timing controllers provide timing/control signals to the data drivers, Choe does not explicitly teach:
wherein the....data driver latches the first data signal in a first direction....and outputs the latched first data signal in the first direction ,,,,,, and the….data driver latches the second data signal in a second direction opposite to the first direction.... and outputs the latched second data signal in the second direction.....
However, in the same field of endeavor (displays), Kondo discloses of having a drive control part, 11 (timing controller) which provides control signals to a scan/gate driver and source/data driver ([0025).  Furthermore, based on control signals provided by the timing controller, Konda teaches the source driver can latch the data in a left starting or right starting direction ([0028], Figs. 3A-3C) and output the latch data as data voltages ([0026]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the operation of the first/second data drivers which receive control/timing operations from the first/second timing controllers, respectively, as taught by Choe; to include the feature of a timing controller (drive control part) which provides operation/timing signals which control the source driver latching data signals in either a first or second direction, as disclosed by Kondo; to reduce power consumption ([0010]).
a first data driver latches the first data signal in a first direction and outputs the latched first data signal, and a second data driver latches the second data signal in a second direction opposite to the first direction and outputs the latched second data signal, in the at least two data drivers (Based on the combined teachings of Choe and Kondo, a first data driver latches the first data signal in a first direction from a first timing controller and converts the first data into first data voltages and the second data driver latches the second data signal from a second timing controller and converts the second data signal into second data voltage and wherein both data voltages are then outputted to the corresponding display panel);
Although Choe teaches of providing an image via a plurality of display panels, Choe does not explicitly disclose/illustrate:
at least two display panels displaying one image in a division manner; … in a division manner
However, in the same field of endeavor, Choi illustrates in Fig. 1 of using multiple display panels to display an image in a division manner.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of display panels which provide an image, as disclosed by Choe; to include the feature of a plurality of display panels displaying one image in a division manner, as disclosed by Choi to form a larger image ([0006]).
Although the combination of references disclose scanning by the gate drivers and data drivers in different direction, they combination of references do not explicitly disclose doing so...
during the frame; during the frame; during the frame; during the frame; during the frame; during the frame; during the frame;
However, in the field of displays, Toku disclose in Figs. 5, 10 and 13, different scan/data driving directional operations, which occur during a same frame timing. Overall, Toku discloses all possible combination of scan/data directional operations in the above figures.
The combination of Choe/Kondo/Choi teaches a base process/product of a multi-panel display, wherein each display is controlled by a seperate scan driver, data driver and timing controller and can also be driven in different directions, which the claimed invention can be seen as an improvement in that the invention provides a multi-panel display.  Toku teaches a known technique of driving a display panel in different scanning/data direction during a frame that is comparable to the base process/product.
Toku’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Choe/Krondo/Choi and the results would have been predictable and resulted in each display panel driven in any scanning/data direction during a frame timing, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 9, Choe, as modified by Kondo, Choi and Toku, discloses the display device of claim 1, wherein:
a first image and a second image displayed on an interface between the last least two display panels are completely displayed during the frame (In [0046], Choe teaches of providing opposite scan directions in a same frame period and Choi discloses providing the images on the same frame simultaneously.  Toku further discloses providing different scanning directions during a frame).
Regarding dependent claim 11, Choe, as modified by Kondo, Choi and Toku, discloses the display device of claim 8, wherein:
a separate signal line for changing a latch direction of the data signal is disposed between the at least two data drivers and the at least two timing controllers (As cited in claim 8, Kondo teaches that the timing controller provides control signals which determine the direction as the source driver latches the data signal.  Choe teaches that a separate timing controller is used to provide control/driving signals for each data driver (See also Fig. 1).  Therefore, the combination of references disclose a separate signal for controlling a latch direction between each of the timing controllers and a corresponding data driver).
Regarding independent claim 12, Choe teaches a driving method of a display device, the method comprising:
outputting a first data signal and a second data signal to display… image….on each of at least two display panels; converting the first data signal and the second data signal into a first data voltage and a second data voltage and thus outputting the first data voltage and the second data voltage to the at least two display panels, respectively; and (Choe teaches of using a plurality of display panels (devices) which display an image ([0009, 0012, 0025, 0031, 0034], Figs. 1,7. Fig. 1 illustrates each display panel having a data driving circuit, 201/301 which supplies voltages ([0028]) to a corresponding display panel based on a first or second data signal supplied from the first or second timing controller to one of the first or second data drivers, respectfully);
outputting a scan signal to each of the at least two display panels so that the first data voltage and the second data voltage are separately applied to each of the at least two display panels (Scan drivers, 202/302 in correspondence with the application of the first and second data voltage applied to each of the display panels.  See also Fig. 1);
Although Choe teaches of having a first/second data drivers and timing controllers and wherein the timing controllers provide timing/control signals to the data drivers, Choe does not explicitly teach:
wherein the outputting of the….data voltage…data signal is latched in a first direction and then converted into the first data voltage to be output to the….display panel, and the…. data signal is latched in a second direction opposite to the first direction and then converted to the second data voltage to be output to the…display panel.
However, in the same field of endeavor (displays), Kondo discloses of having a drive control part, 11 (timing controller) which provides control signals to a scan/gate driver and source/data driver ([0025).  Furthermore, based on control signals provided by the timing controller, Konda teaches the source driver can latch the data in a left starting or right starting direction ([0028], Figs. 3A-3C) and output the latch data as data voltages ([0026]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the operation of the first/second data drivers which receive control/timing operations from the first/second timing controllers, respectively, as taught by Choe; to include the feature of a timing controller (drive control part) which provides operation/timing signals which control the source driver latching data signals in either a first or second direction, as disclosed by Kondo; to reduce power consumption ([0010]).
wherein the outputting of the first data voltage and the second data voltage is provided so that the first data signal is latched in a first direction and then converted into the first data voltage to be output to the first display panel, and the second data signal is latched in a second direction opposite to the first direction and then converted to the second data voltage to be output to the second display panel (Based on the combined teachings of Choe and Kondo, a first data driver latches the first data signal in a first direction from a first timing controller and converts the first data into first data voltages and the second data driver latches the second data signal from a second timing controller and converts the second data signal into second data voltage and wherein both data voltages are then outputted to the corresponding display panel);
Although Choe teaches of providing an image via a plurality of display panels, Choe does not explicitly disclose/illustrate:
…to display one image in a division manner on each of at least two display panels;
However, in the same field of endeavor, Choi illustrates in Fig. 1 of using multiple display panels to display an image in a division manner.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of display panels which provide an image, as disclosed by Choe; to include the feature of a plurality of display panels displaying one image in a division manner, as disclosed by Choi to form a larger image ([0006]).
Although the combination of references disclose scanning by the gate drivers and data drivers in different direction, they combination of references do not explicitly disclose doing so...
during the frame; during the frame; during the frame; during the frame; during the frame; during the frame; during the frame;
However, in the field of displays, Toku disclose in Figs. 5, 10 and 13, different scan/data driving directional operations, which occur during a same frame timing. Overall, Toku discloses all possible combination of scan/data directional operations in the above figures.
The combination of Choe/Kondo/Choi teaches a base process/product of a multi-panel display, wherein each display is controlled by a seperate scan driver, data driver and timing controller and can also be driven in different directions, which the claimed invention can be seen as an improvement in that the invention provides a multi-panel display.  Toku teaches a known technique of driving a display panel in different scanning/data direction during a frame that is comparable to the base process/product.
Toku’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Choe/Krondo/Choi and the results would have been predictable and resulted in each display panel driven in any scanning/data direction during a frame timing, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 13, Choe, as modified by Kondo, Choi and Toku, discloses the driving method of claim 12, wherein:
the outputting of the scan signal is provided so that the scan signal includes a forward scan signal and a reverse scan signal, in which the forward scan signal is applied to the first display panel during the frame, and the reverse scan signal is applied to the second display panel during the frame (Kondo, Figs. 1, 6-8 illustrates scan directions in a forward and reverse direction by different (first and second) display panels controlled by a separate timing controller and scan driver. Toku providing different directions during a frame).
Regarding dependent claim 14, Choe, as modified by Kondo and Choi, discloses the driving method of claim 12, wherein:
a first image and a second image to be displayed on an interface between the at least two display panels are completely displayed during the frame (In [0046], Choe teaches of providing opposite scan directions in a same frame period and Choi discloses providing the images on the same frame simultaneously.  See also teachings of Toku as cited in claim 12).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choe (US Publication 2013/0100181) in view of Kondo (US Publication 2014/0118418), Choi (US Publication 2016/0180812), Son (US Publication 2017/0098421), Tokumura (hereinafter “Toku”) (US Publication 2006/0112555) and in further view of He (US Publication 2017/0309243).
Regarding dependent claim 10, Choe, as modified by Kondo, Choi and Toku, discloses the display device of claim 8, wherein:
the at least two scan drivers have scan directions depending on logic states of first and second scan direction change signals (Kondo, Figs. 1, 6-8 illustrates scan directions in a forward and reverse direction by different display panels controlled by a separate timing controller and scan driver.  Scan driver direction determined by logic states of direction change signals.  See Fig. 9);
Although Choe teaches a scan driver for each display panel operating in different directions as controlled by logic states of scan direction-change signals, Choe does not explicitly disclose:
However, Son discloses a separate power supply connected for each scan unit used in a display panel.  See Fig. 5.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device which provides different scan directions for each display panel and controlled by logic states of scan direction change signals, as taught by Choe; to include the feature of a separate power supply for each scan driver, as disclosed by Son to resolve screen difference of a display system provided as a video wall ([0003]).
The combination of references do not explicitly disclose:
…scan direction change signals output from at least two power supply units.
However, He discloses of providing scan control direction by changing the power supply signals provided to the scan driver ([0054]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device which provides different scan directions for each display panel and controlled by logic states of scan direction change signals and wherein each scan driver has its own corresponding power supply, as disclosed by Choe and Son; to include the feature of a power supply which changes the logic states of signals provided to a scan driver in order to change the scan direction of the scan driver, as disclosed by He to provide increased stability and longer life ([0004]).
the at least two scan drivers have scan directions depending on logic states of first and second scan direction change signals output from at least two power supply units (The combined teaches of the above references discloses the above claimed limitations).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693